Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 1 of 8 PageID #: 8




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

ANTHONY GODEAUX,                                   §         CIVIL ACTION NUMBER:
                                                   §         6:19-cv-01110
               Plaintiff                           §
                                                   §
v.                                                 §         JUDGE:
                                                   §
                                                   §
UNITED OF OMAHA,                                   §
                                                   §         MAGISTRATE:

                 INDEX OF PLEADINGS, ANSWERS TO PLEADINGS,
               PROCESS, AND ORDERS FROM STATE COURT ACTION

        The following is an index of the pleadings, answers to pleadings, process, and orders

entered by the state court in as Cause No. 78335-A; Anthony Godeaux v. United of Omaha; 13th

Judicial District Court of Parish of Evangeline, State of Louisiana:

EXHIBIT A              Civil Clerk’s Certificate

                       Docket Sheet

                       Executed Process with Affidavit of Service

                       Pleadings

                       Request for Notice of Date of Trial, etc.




2783774v.1
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 2 of 8 PageID #: 9




                                                             EXHIBIT A
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 3 of 8 PageID #: 10
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 4 of 8 PageID #: 11
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 5 of 8 PageID #: 12
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 6 of 8 PageID #: 13
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 7 of 8 PageID #: 14
Case 6:19-cv-01110-RRS-PJH Document 1-1 Filed 08/23/19 Page 8 of 8 PageID #: 15
